PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/691,092
Filing Date: 30 Aug 2017
Appellant(s): Torus Kind, LLC



__________________
[ Ryan S. Loveless]
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed [ 10-10-2021].

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/07/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Note: Appellant used Paragraph numbers of the PG Pub 20180159444 of the current application in the Appeal Brief.  Examiner will use PG Pub 20180159444 Paragraph Numbers (hereinafter PG Pub P[]) and will also add Specification Page Number for specification Receipt Date 02/12/2018 to refer to appellant’s Disclosure.  
(2) Response to Argument
With regards to the rejection of claims 1-18 under 35 U.S.C 101
RE argument A. “UTILITY REJECTION UNDER U.S.C 101.
On page 3 of the Appeal Brief, Appellant argued that “ the present claims meet the utility requirement” and that examiner final action and non-final actions did not respond to the substance of the appellant’s prior arguments.  
Appellant in page 4 of Appeal Brief indicates “all claims are directed to a system and method that can be used to manipulate forces such as gravity and inertia, see P[0033] of appellant’s PG Pub 20180159444, specification (and referred to Fig.2A and Fig.1E as describing the claimed product). Appellant argued that “The office need not take appellant’s word for the utility of the claims”.  Appellant argues that cited art” secondary reference ADAM manipulate forces but in a different manner than appellants claims and the ADAMs reference is evidence of the utility of appellant’s claims. Page 5 of the Appeal Brief, Appellant argues that the ADAMs reference is evidence of the utility of the claims.  Appellant argued that the specification is large and have different embodiments and the inquiry of utility begins and ends with the claims-not unclaimed subject matter.  
Examiner respectfully disagrees with appellants arguments.
 Examiner points out that prior final and non-final actions addressed all appellants arguments.  
Examiner points out that the device claimed is an “incredible utility”, a “Torus which is Supernatural Phenomena” generating system/method/apparatus.  Examiner points out that during examination, the claims are given the broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  Examiner points out that  claim 1 recites “ a method of moving an item in a torus-like pattern ..moving an item … with reference to a torus grid”  Examiner indicates Appellant’s Specification Page 1, Line 14-16, PG Pub 20180159444 P[0022], recites that “this disclosure is directed to InfinityMatrix and InfinityScrew engine systems and methods following a torus pattern.” Also Appellant’s Specification Page 4, Line 18-16, PG Pub 20180159444  P[0025] describes that “ A torus is a supernatural phenomenon considered to be the universal engine of creation—from atoms to stars to universes, and from cells to hearts to people. The torus is everywhere, always. The torus draws its strength from the “no-thing” or vacuum and gives itself completely, over and over. The Buddhist Wheel of Life and the Cornucopia are both modeled after it, denoting its extraordinary spiritual and metaphysical significance. Mathematically, the torus is the vehicle through which Phi is expressed in nature. The disclosures presented herein are modeled after the torus and all stretch or borrow time in order to increase productivity.” Appellant’s specs Page 4, L.19-20, PG Pub 20180159444 P[0033] recites “ a torus thins and stretches space time and gravity ... This thinning effect on space time and gravity enables the torus to self-organize its contents in its own time, or outside of our experience of space and time, in another 4D dimension embedded in this one.  Thinning and stretching time, space gravity is how torus keeps the contents of its system safe and protected, the more time is stretched, the more protective toroidal force field become).
Appellant appeal brief (Page 4) directs examiner to understand the claims and refers to (Specs Page 4, L.19-20, PG Pub 20180159444 P[0033]), and Fig.2A, and Fig.1E to understand claims 1 and 10 specifically, appellant Page 4 recites “the claims [1-18] are directed to a system and method to manipulate forces (P[0033] of the specification (describes manipulation of forces, and Fig2A, Fig.1E. It is easily understood that claims 1-18 claims directed to a system that models a “TORUS: a supernatural phenomenon that draws its strength from “nothing” and produces its self over and over again, unlimited and unbound by nature”. 

    PNG
    media_image2.png
    474
    704
    media_image2.png
    Greyscale

According to appellants arguments and explanation above, Appellant further referred examiner to see Fig.2A and Fig.1E in appellants Appeal Brief Page 4 first paragraph to explain how the claims are to be interpreted by a person with ordinary skill in the art,  Examiner points out that Fig.2A and Fig.1E “represent an InfinityScrew” (see Appellant Specs page 2, L.25-26, PG Pub 20180159444 P[0012]), which according to appellant specification Pg.4, L.25-30, PG Pub P[0028] “InfinityScrew is a torus pattern generator… is reactionless … and most basic fundamental torus engine design of all.” Specification Page 8, L.23, PG Pub 20180159444  P[0050] states that “the InfinityScrew is modeled after the torus” , specification (Page 7, L.4-5, PG Pub P[0037]) states “InfinityScrew engines are reactionless drives, meaning they don’t burn fuel… capable of near limitless production”.  
Examiner indicates that claim 1 and claim 10 are to be understood from appellant’s disclosure Fig.2A which is an InfinityScrew, a torus pattern generator.  Specification Page 5,L.29-35,PG Pub 20180159444  P[0034] describes InfinityScrew as “unconditional” and work anywhere, anytime in any gravitational field-they are universal... when invoked by the TORUS Pattern being generated within the InfinityScrew, energy referred to as ETHERON, Tachyon, Zeropoint…. Is imparted) , So one would understand that the claimed structure would work in outer space and everywhere which has not been proven by appellant, Infinity screw makes TORUS pattern which provides new forms of energy unknown to science, Etheron, Tachyon etc.. . Appellant’s specs in Page 5, L.20-21, PG Pub P[0031] recite “ InfinityScrew is also an electromagnetic field generator, just like a torus.”  
According to appellant’s disclosure, “The InfinityScrew engines and systems are intended to be simple and natural representative of God’s glory and consider these machines as conscious and capable extensors of divine energy (PG Pub P[0043], specs Pg.8, L.7-11), further, disclosure provides clean “unconditional energy” see (PG pub P[0026], specs Pg.4, L.17), or in another term energy that is not subject to any conditions which is very incredible to a person with ordinary skill in the art. Appellant indicates that the InfinityScrew engine are “unconditional and work anywhere, anytime, in any gravitational field, they are universal” which means that the InfinityScrew engine should work at Zero Gravity, or on the Moon or Inside the Sun which is unrealistic.  
The invention does not operate to produce the results claimed by the patent application.  The disclosure relies on “Spirits” and unknown energy to keep the system going, see (PG Pub (P[0158]), Specs Pg.29, L.4-12),] which states “Etheron or tachyon as spirit supplementation doing the work, filling in wherever needed to keep the system going”.   
The disclosure models a supernatural phenomenal of a Torus which is still unproven scientifically and states that a Torus is the universal engine of creation (PG Pub P[0025], Specs pg.4, L.8-15).  The disclosure uses metaphysical powers and philosophies to supply infinite energy, and uses shrinking and stretching of time-space-gravity which is still dependent on “dark matter” theories in the universe that have not been proven by science, or are still hypothetical theories.   The disclosures of the invention are modeled after the torus which according to appellant in (PG Pub P[0025], Specs pg.4, L.8-15) is a supernatural phenomenon to be the universal engine of creation and draws its strength from the “no thing”.  The disclosure stretch and borrow time in order to increase productivity as disclosed in (PG Pub P[0025], Specs Pg.4, L.14), and stretches space time and gravity (PG Pub P[0033], Specs Page.6, L.3-5).  The disclosure states “InfinityScrew is reactionless, is the most basic or fundamental torus engine design of all, (PG Pub P[0028], Specs Pg.4, L.25-30).  Appellant states that Torus provides thinning or stretching time space and gravity in Page 6 of the Appeal Brief which is used in science fiction and has not been scientifically proven. . 
Disclosure used InfinityScrew to generate a new form of energy they refer to as “Etheron, tachyon, zeropoint, as indicated in Pg.6, L.15-20, PG Pub P[00034].  According to the disclosure, InfinityScrew engine will maintain certain rpm regardless of load while the spirit does the work, see (Pg.29, L.7-10, PG Pub P[0035]) “Etheron or tachyon as spirit supplementation doing the work, filling in wherever needed to keep the system going”.   This is a myth and has not been proven.  
The InfinityScrew uses a HALO guide which handles all computing which is equivalent of “divine guide for the torus system” as stated in (Pg.23, L.31-33, PG Pub P[0132]), each one has a HALO “ an ethereal one”  HALO utilized time-stretch computing, borrows and stretches time.  Time stretch is related to scientific mysteries of “dark energy”, dark energy remains as one of the biggest mysteries in physics that has not been discovered yet.  Appellant’s disclosure (Pg.88, L.15-30, PG Pub P[0396]), states that the Infinity screw engines and systems does not burn fuel, or anything and generate all of its own power.  It operates within an imaginary toroidal force field it stretch and thin time and space which is “Incredible”, (specification Pg.45, L.10-15, PG Pub (0250]) states that the InfinityScrew could endlessly power every locomotive or each car.  It is claiming a never-ending source of power that makes its own power making it a perpetual machine, therefore which is incredible and is not possible because we have limited sources of fuel.
In conclusion, the disclosure is not sufficient and is describing an “incredible utility” which is based on a pattern of  “A Supernatural Phenomena” as described by the appellant in their specification “the Torus”, which is impossible according to scientific laws.  It is impossible to manipulate time and gravity as described in appellant’s disclosure, stretching time and squeezing time, space and gravity is impossible and are against scientific law, t does not operate to produce the results claimed by the patent appellant a “Supernatural” device generator.   
 Understanding the Claims from the specification suggests that the claims are either InfinityScrew structure which is a TORUS pattern Generator that it manipulates, stretch and squeeze, time, space and gravity.  It is structured to generate a pattern of a SUPERNATURAL Phenomenon which goes against and beyond the laws of nature, Supernatural is unexplained by natural law according to dictionary definition, therefore how would the device module the TORUS pattern a pattern of a supernatural phenomenon.  the examiner considered the asserted utility to be inconsistent with known scientific principles or "speculative at best", a device modeled after a supernatural phenomenon is inconsistent with scientific principles and violates laws of nature and is considered an incredible utility/device. 

Regarding appellants arguments that Adam’s reference is used to prove Utility of the current application.  The appellant appeal brief Page 4, Last paragraph states that ADAMs manipulates forces in a DIFFERENT manner than the appellant’s claims, therefore it cannot be used to prove utility. ADAM’s principles are not modeled after “ SUPERNATURAL” phenomena of the Torus, which makes the reference different than the claimed invention. ADAM’s reference is used for airborne missiles which is a credible utility.  Furthermore, Examiner used the ADAMs references to reject claims  2, 4, 5, 11, 13, 14 in the bases as “best understood” as indicated in the final and non-final actions, it was not used to reject argued claims 1 or 10.  The prior art of record used is the closest that could be used to reject this incredible utility.  
Appellant’s disclosure is manipulating “supernatural phenomena” makes the device incapable of achieving a useful result making the it an “incredible utility”. 

B: Regarding Arguments B: Regarding claim rejections under 35 U.S.C 112 first paragraph: 
Page 6, Appellant argues “Examiner 112 a rejection repeats the same rejections for 101 utility rejection”,  Appellant argues that “Examiner alleges that one would not understand how to generates unlimited power, and examiner is not focusing on what the claim requires, and that examiner requested appellant to prove utility of generating unlimited power”, Furthermore, Appellant argues examiner is requesting evidence of unclaimed subject matter-not is what is claimed, a system for manipulation of forces is claimed and that the ADAM’s reference recognized movement of item in the “particular pattern claimed could be used to manipulate forces, and that appellant’s application manipulate inertia and gravity in a different manner than ADAMs reference, and that ADAM’s reference approach would be more than sufficient for Person with Ordinary Skill in the Art to understand the claims from enablement and written description perspective”.
Examiner respectfully disagrees with appellants arguments and indicates that  Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, the claim is for an InfinityScrew modeled after “A Supernatural” Phenomena “the Torus”, the appellant does not have possession of the alleged device that is an InfinityScrew which is modeled after and generates “Supernatural Torus” pattern and move item in “Torus grid”, providing unconditional energy, stretching, time, space and gravity.
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, based on a disclosure which is not enabling.  The specification discloses a method of moving an item in a torus-like infinity pattern. The disclosure discloses a Torus as a super natural phenomenon that is the universal engine of the creating and is everywhere Pg.4, the models use machines that are modeled under same principles as the Torus Phenomenal which stretches and borrows time.    The disclosure discloses InfinityScrew and Infinity Matrix which are Torus Pattern Generators.  Specifications (Pg.4, L.25-30, PG pub P[0028]) recites that InfinityScrew is the most Fundamental Torus Engine design with Spheres providing “Infinity” Loop. The infinity screw engines and systems are intended to be simple and natural representative of God’s glory and consider these machines as conscious and capable extensors of divine energy (PG Pub P[0043], Pg.8, L.7-11), the disclosure provides clean “unconditional energy” see (PG pub P[0026], specs Pg.4, L.17), or in another term energy that is not subject to any conditions which is very incredible, and examiner wants to see how that works.
The disclosure models a supernatural phenomenal of a Torus which is still unproven scientifically and states that a Torus is the universal engine of creation.  The disclosure uses metaphysical powers and philosophies to supply infinite energy, and uses shrinking and stretching of time-space-gravity which is still dependent on “dark matter” theories in the universe that have not been proven by science, or are still hypothetical theories.   The disclosures of the invention are modeled after the torus which according to appellant in (PG Pub P[0025], Specs pg.4, L.8-15) is a supernatural phenomenon to be the universal engine of creation and draws its strength from the “no thing”.  The disclosure stretch and borrow time in order to increase productivity as disclosed in (PG Pub P[0025], Specs Pg.4, L.14), and stretches space time and gravity (PG Pub P[0033],Page.6, L.3-5).  The disclosure states “InfinityScrew is reactionless, is the most basic or fundamental torus engine design of all, PG Pub P[0028], Pg.4, L.25-30”.  Appellant states that Torus provides thinning or stretching time space and gravity in PG.6 which is used in science fiction and has not been scientifically proven. In Page 5, L.29-35 PG Pub P[0034, L.7-9], Appellant indicates that the InfinityScrew engine are “unconditional and work anywhere, anytime, in any gravitational field, they are universal” which means that the InfinityScrew engine should work at Zero Gravity, or on the Moon or Inside the Sun which is unrealistic.
The ADAMs reference is different than the claimed disclosure and is not based on a “Supernatural Phenomena of the Torus as claimed by appellant’s disclosure.  ADAMs reference utility is different than appellant’s disclosure and does not stretch and squeeze time, space and gravity and is not modeled after “Supernatural Phenomena of the Torus”, it does not generate a “Supernatural” Torus like pattern” as claimed in the appellants claims 1 and 10.  ADAMs utility is airborne projectile which is different than “Supernatural Torus” pattern generation.   


Regarding 103 rejection:   
C: Re-Arguments C:
Appellant argues that “claims 1, 10 were rejected under USC 103a as being obvious over Ohikawa and Yang,  Independent claim 10 should be allowed because the applied references fail to disclosure “a portion of the channel with reference to the torus grid is non-linear and another portion is linear and that examiner did not reply to appellant’s arguments in the final rejection, furthermore, combining Ohikawa and Yang would not be feasible and would destroy the primary reference Ohikawa, and the combination won’t work nor has a reason to combine Ohikawa and Yang”, Page 11, appellant argues OH coils …,  Also ADAMs reference does not disclose linear portion of the path. Appellant argues in Page 14 of Appeal brief that the references fail to teach claim 2 redirecting structure, Also The prior art fail to teach claim 9.
Examiner respectfully disagrees with appellants arguments and indicated that “ the Final rejection section 4 completely addresses appellant’s arguments regarding the combination of Ohkawa and Yang.   Furthermore, Examiner points out that Claim(s) 1, 3, 6-10, 12 and 15-18 as best understood are rejected under Ohkawa (US Patent 4302284 hereinafter “Ohkawa”) in view of Yang (US Patent 4774048 hereinafter “Yang”). The prior art used (Ohkawa and Yang) are closest art found to read on the claims AS BEST UNDERSTOOD. 
    PNG
    media_image3.png
    483
    678
    media_image3.png
    Greyscale
Examiner points out that both references are supplying magnetic fields, they both have toroidal and poloidal magnetic field that is generated with the wire being formed around a “Torus/Toroidal shape), magnetic field is not contained in only one direction, as it goes toroidal, it has a component that still goes poloidal which is still around the circumference of the torus shape structure in Fig.1 from Ohkawa as indicated above and annotated in Fig.1 form Ohkawa. See Ohikawa Abstract stating “the combination of flux “magnetic field” made around the torus in toroidal direction by magnetic flux and making a transit in poloidal direction”, see Abstract of Ohikawa. 
Furthermore, Yang Torus shape has a D shaped structure, which provides claimed “linear path in the Straight portion of the D shape and Non-linear path in the curved portion of the D, there Yang to provide more space in the central part of the torus shape allowing for more parts to be confined and confine the flux lines inside the D shaped coil structure (Yang, Col.3, L.45-63) is a reason for combining to one with ordinary skill in the art, using a linear portion is within the structure of Yang confining flux lines inside of the coil structure for at least a small portion changing the shape of the coil is within the common knowledge of one with ordinary skill in the art as shown by Yang, the wires are wrapped around the structure and the magnetic field and the electrons would go poloidally and toroidal, the current in the wires will be going poloidal and toroidal around the D/Torus shape of the coil.   Also, Yang has a linear and non-linear sections which have item going around it and the corners of the structure or change fields work as redirectors that redirect magnetic flux, or electrical current to provide such redirections and such magnetic field.  Furthermore, appellant argues “ examiner does not dispute “ inclusion of linear channel would destroy the design.  Examiner points out that the channel is not linear, only portions of the channel is linear such as the coil in Yang forming a D shapes coil, therefore the design won’t be destroyed.  

    PNG
    media_image4.png
    420
    535
    media_image4.png
    Greyscale

Furthermore, ADAMs reference is not part of the rejection of argued claim 10, or claim 1, therefore the arguments are Moot. 
Re-claim 2 arguments, examiner indicates that Adams teaches redirecting with separate structure (10) from the channel (12, 14, inside 10), 20Therefore, it would have been obvious to one with ordinary skill in the art at the effective filling date of the invention to modify device disclosed by Ohkawa as redirecting with separate structure from the channel as suggested by Adams to increase viscosity and mass of the fluid in the tube as desired for application (Adams, Col.2 L.50-60).

  	Re-claim 9 arguments, Examiner indicates that Ohkawa shows item movement and it could be going around it and if dividing 360 degree revolution by 3, it would have 120 degree difference between each item moving at that point and location of 120 degrees at 3 locations, it also could be at 60 degrees at 6 locations or 30 degrees at teach the item (coolant inside 42) follows a continuous path (the path inside the coil passages 40) repeating a revolution around the torus grid (torus grid of the torus shaped device 10) when viewed from a cross section cut across the poloidal direction (from the top) of movement approximately that is 120 degrees (annotated Fig.1, the coil runs around the whole torus shaped device 10, therefore any part of the coolant would be moved since connections of coolant pipes could be anywhere in the coil and it runs around 360 degrees, therefore, 3 portions of the cooling pipe would be considered a revolution of a continues path and is 120 degrees apart from the path that is after the 120 degrees) apart from a prior revolution (Fig.1).5  
The prior art of record still closest to teach the current claims as best understood as indicated in the prior art final rejection.  
On Page 11 and 12 of Appeal brief Appellant argues “OH” coil, refereeing to OH reference which is unclear and there is no OH reference in the rejections.  Arguments are moot.  Also refer to examiners explanation above regarding Ohikawa refence and Yang reference.  

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834                    

                                                                                                                                                                                    Conferees:
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834  

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.